Michigan Supreme Court
                                                                                         Lansing, Michigan




Syllabus
                                                             Chief Justice:             Justices:
                                                              Bridget M. McCormack      Brian K. Zahra
                                                                                        David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                        Elizabeth T. Clement
                                                                                        Megan K. Cavanagh
                                                                                        Elizabeth M. Welch

This syllabus constitutes no part of the opinion of the Court but has been              Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                Kathryn L. Loomis



                                             PEOPLE v TAYLOR

             Docket No. 154994. Argued on application for leave to appeal March 3, 2022. Decided
      July 28, 2022.

               Robert Taylor was convicted following a jury trial in the Macomb Circuit Court of first-
      degree felony murder, MCL 750.316(1)(b); carjacking, MCL 750.529a; conspiracy to commit
      carjacking, MCL 750.529a and MCL 750.157a; kidnapping, MCL 750.349; conspiracy to commit
      kidnapping, MCL 750.349 and MCL 750.157a; and possession of a firearm during the commission
      of a felony, MCL 750.227b. In 2009, defendant and his codefendant, Ihab Masalmani, abducted
      Matt Landry from outside a sandwich shop. Defendant acted as the lookout while Masalmani
      forced Landry into Landry’s car. The two then drove Landry away at gunpoint. Defendant and
      Masalmani held Landry against his will for several hours and stole money from his bank account
      during that time; Landry was later killed by a gunshot wound to the head. The prosecutor
      proceeded at trial under the theory that defendant aided and abetted Masalmani in the crimes. The
      jury found defendant guilty of the charged offenses. The court, Diane M. Druzinski, J., sentenced
      defendant to a mandatory term of life in prison without the possibility of parole (LWOP) for the
      felony-murder conviction. In an unpublished per curiam opinion issued on March 21, 2013
      (Docket No. 303208), the Court of Appeals, JANSEN, P.J., and FITZGERALD, and K. F. KELLY, JJ.,
      affirmed defendant’s convictions but remanded for resentencing in light of the United States
      Supreme Court’s ruling in Miller v Alabama, 567 US 460 (2012), which struck down as
      unconstitutional mandatory LWOP sentences for juveniles. On remand, the prosecutor moved
      under MCL 769.25—a statute enacted by the Legislature in response to Miller—to have defendant
      resentenced to LWOP. Following a hearing during which the court reviewed the Miller factors,
      the court again sentenced defendant to LWOP. In an unpublished opinion issued September 22,
      2016 (Docket No. 325834), the Court of Appeals, BORRELLO, P.J., and MARKEY and RIORDAN,
      JJ., affirmed defendant’s sentence. Defendant sought leave to appeal in the Supreme Court, and
      his application was held in abeyance at various times pending decisions in People v Hyatt 502
      Mich 89 (2018); People v Masalmani 505 Mich 1090 (2020); and Jones v Mississippi, 593 US
      ___; 141 S Ct 1308 (2021). After those cases were resolved, the Supreme Court ordered and heard
      oral argument on whether to grant defendant’s application for leave to appeal or take other action.
      508 Mich 938 (2021).

            In an opinion by Justice CAVANAGH, joined by Chief Justice MCCORMACK and Justices
      BERNSTEIN and WELCH, the Supreme Court, in lieu of granting leave to appeal, held:
        When a prosecutor seeks to impose LWOP under MCL 769.25 for a crime committed when
the defendant was a juvenile, the prosecutor bears the burden to rebut a presumption that LWOP
is a disproportionate sentence. The standard for rebuttal is clear and convincing evidence. In this
case, defendant was entitled to resentencing because the trial court was not operating within that
framework. However, because the Court of Appeals failed to address a separate issue that could
be dispositive, the case first had to be remanded to the Court of Appeals for consideration of that
issue.

         1. The Eighth Amendment of the United States Constitution prohibits cruel and unusual
punishments, guaranteeing individuals the right not to be subjected to excessive sanctions.
Further, a basic precept of justice requires that punishment be proportionate to both the offense
and the offender. The United States Supreme Court has thus held that juvenile offenders are
constitutionally different from adult offenders for purposes of sentencing—they are less deserving
of the most severe punishments because of their diminished culpability and increased prospects
for reform. In Miller, therefore, the United States Supreme Court held that the Eighth Amendment
prohibits mandatory LWOP sentences for crimes committed when the offender was under 18 years
old. Miller also set forth factors that a trial court should consider before concluding that it is
appropriate to sentence a juvenile offender to die in prison for a homicide offense. Those factors
are: (1) the juvenile’s chronological age and its hallmark features—among them, immaturity,
impetuosity, and failure to appreciate risks and consequences; (2) the juvenile’s family and home
environment; (3) the circumstances of the homicide offense, including the extent of the juvenile’s
participation in the conduct and the way familial and peer pressures may have affected the juvenile;
(4) the incompetencies of youth, which affect whether the juvenile might have been charged with
and convicted of a lesser crime, for example, because the juvenile did not have the capacity to
assist their attorney in their own defense; and (5) the juvenile’s possibility of rehabilitation. These
factors have been expressly incorporated into this state’s discretionary juvenile LWOP sentencing
scheme under MCL 769.25.

        2. Under MCL 769.25, if a defendant who was less than 18 years old at the time of their
crime is convicted of certain enumerated offenses, including first-degree murder, the prosecutor
may file a motion seeking to have the defendant sentenced to LWOP. The motion must specify
the grounds on which the prosecutor is requesting that sentence, and the defendant has 14 days to
respond. After that, the court must conduct a hearing on the motion during which it must consider
the Miller factors and may consider any other relevant criteria. Next, the court must specify on
the record the aggravating and mitigating circumstances that it considered and the reasons
supporting the sentence imposed. If the court decides not to sentence the defendant to LWOP, it
must sentence the defendant to a statutory term of years. Although MCL 769.25 does not specify
the standard of proof, the burden of proof is generally assigned to the party who seeks to change
the present state of affairs and who therefore naturally should be expected to bear the risk of failure
of proof or persuasion. Under MCL 769.25, a sentence of LWOP can be imposed only if the
prosecutor files a motion. This motion requirement is meaningful. Under MCL 769.25, the status
quo is that a juvenile defendant will be sentenced to a term of years. If the prosecution seeks to
change the status quo by filing a motion to impose LWOP, it becomes the moving party and must
bear the burden and risk of nonpersuasion at the Miller hearing.
        3. If the prosecutor seeks to have a juvenile offender sentenced to LWOP pursuant to MCL
769.25, it is the prosecutor’s burden to overcome the presumption that LWOP is disproportionate.
The most important consideration in the creation of presumptions is probability. A steady line of
precedent from the United States Supreme Court could not be clearer—persons under 18, as a
group, are less culpable than adults, more prone to outside influence, more likely to be
rehabilitated, and less deserving of the most severe punishments. As a procedural mechanism,
therefore, it makes sense for sentencing courts to start from the premise that the juvenile defendant
before them, like most juveniles, has engaged in criminality because of transient immaturity, not
irreparable corruption. In other words, it is probable that the juvenile offender standing before the
court possesses those attributes of youth that diminish the penological justifications for imposing
the harshest sentences available under Michigan law.

        4. The standard of proof serves to allocate the risk of error between litigants and reflects
the relative importance attached to a decision. When the Legislature is silent on the standard of
proof, the courts must prescribe one. The United States Supreme Court has explained that proof
by clear and convincing evidence is appropriate when particularly important individual interests
or rights are at stake. Considering the important Eighth Amendment right at stake in comparison
to the fact that juvenile LWOP is not categorically barred in Michigan, the prosecutor must prove
facts and circumstances that rebut the presumption against LWOP by clear and convincing
evidence.

        5. The trial court must consider all the evidence before it and determine whether the
presumption has been rebutted by clear and convincing evidence in order to impose LWOP. This
is an exercise in discretion, not a fact-finding mission. MCL 769.25 does not require the
sentencing court to find any particular fact before it can impose LWOP. It is true that in People v
Skinner, 502 Mich 89 (2018), the Court wrote that neither Miller nor Montgomery imposes a
presumption against LWOP for those juveniles convicted of first-degree murder on either the trial
court or the appellate court. But the central holding in Skinner was that Miller does not require
trial courts to make a finding of fact regarding a child’s incorrigibility. Whether a presumption
against LWOP for juvenile offenders exists was irrelevant to the outcome of the case, so this
statement was nonbinding dictum. Moreover, Skinner was interpreting what the federal
Constitution requires while this case concerned what the statute requires and how sentencing
courts should implement the statute. The decision in this case does not foreclose a sentencing
court’s ability to sentence a juvenile offender to LWOP if the sentencing court determines that,
considering all the information before it, LWOP is a constitutionally proportionate sentence. In
this case, defendant was entitled to resentencing because the trial court was not operating within
the correct framework for implementing MCL 769.25 when it resentenced defendant.

        6. In his Court of Appeals brief, defendant argued that his sentence violated the Eighth
Amendment and Article art 1, § 16 of Michigan’s Constitution, which prohibits cruel or unusual
punishment, because he was convicted of felony murder as an aider and abettor. The Court of
Appeals failed to address this issue, so the case had to be remanded to that Court for consideration
of that potentially dispositive issue before any resentencing.

       Reversed and remanded.
         Chief Justice MCCORMACK, joined by Justices BERNSTEIN and CAVANAGH, concurring,
wrote separately to explain why she believed the trial court abused its discretion in applying the
Miller factors when sentencing defendant. The first Miller factor requires considering the juvenile
offender’s chronological age and its hallmark features. These hallmark features include
immaturity, impetuosity, and failure to appreciate risks and consequences. Defendant was 16 years
and 10 months old at the time of the offense. The trial court noted that the juvenile offenders in
Miller were roughly two years younger and that defendant’s underdeveloped prefrontal cortex
would not be much more undeveloped than that of an 18 year old. But a juvenile offender need
not be the same age as those in Miller to receive the benefit of the Miller decision. Proximity to
age 18 can affect the extent of the mitigation, but proximity to age 18 is emphatically not an
aggravating factor. The trial court also concluded that because an 18 year old could not benefit
from the brain science presented at the resentencing hearing, neither should a 16-year-old
defendant. This was also error. Miller requires that juveniles under 18 are to be treated,
categorically, as having diminished culpability. That the Eighth Amendment might not require
the same for similarly situated 18-year-olds is not constitutionally relevant. The next Miller factor
is the juvenile’s family and home environment. Juveniles subjected to trauma, abuse, and neglect
are more vulnerable to outside influences than ordinary teenagers and suffer from cognitive
underdevelopment, lack of maturity, and decreased ability to restrain impulses. The trial court
here concluded from the evidence that defendant’s family environment was “far from optimal” but
determined only that this factor “could arguably favor some leniency or lessening of culpability
for defendant.” Justice MCCORMACK agreed with the trial court that defendant’s home
environment was “far from optimal” but disagreed that it only arguably favored leniency; juveniles
have a greater claim than adults to be forgiven for failing to escape negative influences in their
environment. The third Miller factor is the circumstances of the homicide offense, including the
extent of the juvenile’s participation and the way familial and peer pressures may have affected
the juvenile. The trial court found that this factor weighed in favor of LWOP. The court noted
that there was no evidence that defendant did not expect the murder to occur, that he attempted to
remove himself from the situation, or that he tried to dissuade his codefendant. As much as the
trial court believed that defendant’s failure to stop his codefendant’s conduct, or at least to walk
away from it, was evidence against mitigation, Miller says otherwise. Juveniles make rash
decisions, cannot assess consequences, and are often unable to extricate themselves once criminal
situations are set in motion. Finally, the trial court did not address the fact that defendant was
convicted of felony murder, not premeditated murder, and as an aider and abettor, not as the
principal offender; nor did it address that defendant did not pull the trigger and may not have even
been present when the victim was killed. The trial court did not reconcile how both defendant and
his older codefendant—who killed the victim—could each be the truly rare juvenile offender
deserving of LWOP given their differing conduct. Regarding the next Miller factor, the trial court
found that there was no evidence that the incapacities of youth hurt defendant’s ability to
participate in preparing his defense or led him to implicate himself to the authorities. Thus, it
found that “this factor favors sentencing defendant to life without the possibility of parole.” That
is, this factor was aggravating, not mitigating. The trial court’s finding was clearly erroneous.
Miller did not suggest that a juvenile offender is more deserving of LWOP if the offender is better
able to participate in their defense. If a defendant’s youth hindered their ability to successfully
navigate the criminal justice system, that fact is mitigating. If a defendant’s youth did not hinder
their ability, this factor is neutral. The final Miller factor is the possibility of rehabilitation. The
trial court found that defendant’s “far from optimal” home environment—the only factor that the
court found weighed against a sentence of LWOP—also showed that defendant’s prospects for
rehabilitation were minimal, supporting LWOP. The court’s analysis was backward. Because
there was no evidence that defendant could not be rehabilitated, there was no reason to conclude
that defendant, like the great majority of youths, lacked the capacity to change and mature.
Requiring a defendant to prove that they fall into the general category of adolescents would turn
Miller upside down. The trial court erred by finding that defendant’s family environment was
mitigating under one Miller factor but that the same finding discounted the mitigation of another
Miller factor. Childhood trauma, neglect, and abuse will always pose a challenge for a juvenile’s
rehabilitation. But the Supreme Court views a difficult upbringing as a mitigating factor, not as
evidence of impossible rehabilitation. The trial court’s contrary assessment was error.

        Justice VIVIANO, joined by Justices ZAHRA and CLEMENT, dissenting, stated that the
majority was using this brutal kidnapping and murder case as an opportunity to drastically limit
the discretion sentencing courts have traditionally held to impose a sentence on a defendant
convicted of one of our state’s most serious crimes. The majority announced a presumption against
imposing LWOP on juveniles who commit the crime of murder, ignoring Skinner, in which the
Court declined to recognize such a presumption only a few years ago. The requirement that the
prosecution must file a motion requesting an LWOP sentence is only a condition precedent, not
evidence of a presumption. The majority then announced that the prosecution bears the burden of
rebutting this presumption, despite the fact that no such burden exists in MCL 769.25. Instead,
the statute imposes an unqualified requirement that the trial court consider the Miller factors and
exercise its discretion to impose either a term-of-years sentence or an LWOP sentence. Justice
VIVIANO would have concluded that neither party has the burden of proving to the sentencing court
how it should weigh an individual Miller factor. From a practical standpoint, a no-burden standard
makes good, common sense. The Miller factors are not aggravating factors. Therefore, a
prosecutor who is seeking an LWOP sentence has no incentive to present evidence regarding the
Miller factors. It is the defendant who has the incentive to present mitigating evidence. The
majority’s holding was not supported by the statute and conflicted with caselaw; its rewriting of
the statute also raised serious separation-of-powers concerns. Justice VIVIANO would have instead
applied the abuse-of-discretion standard and held that the trial court did not abuse its discretion by
resentencing defendant to LWOP. The trial court in this case carefully considered and applied
each of the Miller factors in a lengthy, written opinion, finding that all but defendant’s home and
family environment favored sentencing defendant to LWOP. It was well within the range of
principled outcomes for the trial court to sentence defendant to LWOP. Absent from the majority’s
opinion was any recognition of the enormous cost the Court imposed on the victim’s family and
friends by once again requiring them to relive this tragic crime at yet another resentencing, and the
Court offered no hope for closure some 13 years after the heinous crime was committed because
the trial judge would again have to attempt to fashion a sentence in search of the ever-elusive
blessing of the majority. Rather than changing how trial courts sentence juveniles facing LWOP,
Justice VIVIANO would have remanded this case to the Court of Appeals for it to address the issue
it did not address on direct appeal—whether defendant’s sentence violated the Eighth Amendment
and Const 1963, art 1, § 16—but he would have otherwise affirmed the Court of Appeals judgment.
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan



OPINION
                                                   Chief Justice:                 Justices:
                                                    Bridget M. McCormack          Brian K. Zahra
                                                                                  David F. Viviano
                                                                                  Richard H. Bernstein
                                                                                  Elizabeth T. Clement
                                                                                  Megan K. Cavanagh
                                                                                  Elizabeth M. Welch


                                                                    FILED July 28, 2022



                              STATE OF MICHIGAN

                                       SUPREME COURT


     PEOPLE OF THE STATE OF MICHIGAN,

                 Plaintiff-Appellee,

     v                                                              No. 154994

     ROBERT TAYLOR,

                 Defendant-Appellant.


 BEFORE THE ENTIRE BENCH

 CAVANAGH, J.
          This case presents us with a vehicle to provide much-needed guidance to criminal

 defendants, prosecutors, and trial courts on the proper procedure for conducting MCL

 769.25 sentencing hearings when a prosecutor seeks to impose a sentence of life without

 parole (LWOP) for a crime committed when the defendant was a juvenile. We hold that,

 as the moving party at a Miller 1 hearing, the prosecutor bears the burden to rebut a

 1
     Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012).
presumption that LWOP is a disproportionate sentence. The standard for rebuttal is clear

and convincing evidence. In this case, the trial court was not operating within the

framework we set forth today. Defendant is therefore entitled to resentencing. Because

the Court of Appeals failed to address a separate constitutional issue that could be

dispositive, however, we remand this case to the Court of Appeals to consider that issue in

the first instance before any resentencing can take place.

                       I. FACTS AND PROCEDURAL HISTORY

       There is no denying that the facts of this case are heinous. The victim, Matt Landry,

was brazenly abducted in broad daylight from outside an Eastpointe sandwich shop by

defendant, Robert Taylor, and codefendant, Ihab Masalmani.            Armed with a gun,

defendant, who was 16 years old at the time, acted as a lookout while 17-year-old

Masalmani forced Landry into Landry’s own car; the two then drove Landry away at

gunpoint. The pair held Landry captive over the next several hours, drove his vehicle

around, and stole money from his bank account. Eventually, while continuing to hold

Landry captive, the pair made their way into the city of Detroit to purchase crack cocaine.

The victim was last seen alive inside a vacant drug house. A few days later, Landry’s body

was discovered inside a burned-out house in Detroit. He had been shot in the back of the

head, execution style. 2




2
  Following trial, Masalmani admitted responsibility for Landry’s murder and indicated
that defendant was not present when he was killed.


                                             2
       Defendant and Masalmani were arrested and tried before separate juries in

connection with these criminal actions. 3 The prosecutor’s theory at trial was that defendant

aided and abetted Masalmani. Following trial, a jury convicted defendant of first-degree

felony murder, MCL 750.316(1)(b); carjacking, MCL 750.529a; conspiracy to commit

carjacking, MCL 750.529a and MCL 750.157a; kidnapping, MCL 750.349; conspiracy to

commit kidnapping, MCL 750.349 and MCL 750.157a; and possession of a firearm during

the commission of a felony (felony-firearm), MCL 750.227b. Defendant received the

mandatory sentence of LWOP for his first-degree murder conviction. On appeal, the Court

of Appeals affirmed in an unpublished per curiam opinion. 4 However, in light of the then-

recent United States Supreme Court case, Miller v Alabama, 567 US 460; 132 S Ct 2455;




3
  For his part in the above-described crimes, Masalmani was convicted of first-degree
felony murder, carjacking, conspiracy to commit carjacking, kidnapping, conspiracy to
commit kidnapping, larceny from a person, and possession of a firearm during the
commission of a felony (felony-firearm). People v Masalmani, unpublished per curiam
opinion of the Court of Appeals, issued March 19, 2013 (Docket Nos. 301376; 301377;
301378), p 1. In addition to the kidnapping and murder of Matt Landry, however,
Masalmani continued on a lone crime spree, resulting in the initiation of two additional
criminal cases. Id. at 1-2. One of the cases involved two counts of armed robbery, one
count each of kidnapping and bank robbery, and four counts of felony-firearm. Id. The
other involved carjacking, receiving or concealing a firearm, and felony-firearm. Id. at 2.
Masalmani’s three criminal cases were consolidated for trial. Id. at 1. Because defendant
did not participate in the acts giving rise to the second and third criminal cases, his charges
pertaining to the kidnapping and murder of Matt Landry were severed from Masalmani’s
and tried before a separate jury.
4
 People v Taylor, unpublished per curiam opinion of the Court of Appeals, issued March
21, 2013 (Docket No. 303208), pp 1, 8.


                                              3
183 L Ed 2d 407 (2012), which struck down mandatory LWOP sentences for juveniles, the

Court of Appeals vacated his sentence and remanded for resentencing. 5

       As will be discussed in greater detail, in response to Miller, the Michigan

Legislature enacted MCL 769.25. 6 In accordance with that statute, the prosecutor moved

to have defendant sentenced to LWOP. MCL 769.25(2). As required by MCL 769.25(6),

the trial court held a Miller hearing over the course of two days in October 2014. The trial

court heard testimony from Kathleen Schaefer, a licensed professional counselor and

associate professor qualified as an expert in parole and probation. Schaefer had met with

defendant in prison and expressed a belief that defendant was capable of change and

rehabilitation, although she admitted there was no predictive “test” that could indicate

whether a person was capable of rehabilitation or not. The parties also stipulated to the

admission of the report and testimony of Dr. Daniel Keating, a professor of psychology,

psychiatry, and pediatrics, who was qualified as an expert in cognitive brain development

in adolescents. 7 Keating’s testimony concerned scientific generalizations surrounding

adolescent brain development. Following the hearing, the trial court took the matter under

advisement.



5
  Id. at 7-8. Codefendant Masalmani’s case was also remanded for resentencing for the
same reason. Masalmani, unpub op at 7.
6
  The Legislature correspondingly enacted MCL 769.25a, creating a resentencing
procedure in response to Montgomery v Louisiana, 577 US 190; 136 S Ct 718; 193 L Ed
2d 599 (2016), which held that Miller was to be applied retroactively. Because defendant’s
case was still on direct appeal, MCL 769.25 is the relevant provision in this case.
7
 Keating testified before the same judge at codefendant Masalmani’s Miller hearing two
days before defendant’s Miller hearing. He did not personally meet with either juvenile.


                                             4
       On January 6, 2015, the trial court issued an order and opinion sentencing defendant

to LWOP. In its opinion, the trial court went through each Miller factor and determined

that LWOP was an appropriate sentence, characterizing defendant as a “ ‘rare juvenile

offender whose crime reflects irreparable corruption.’ ” (Citation omitted.) Defendant

again sought leave to appeal, and the Court of Appeals again affirmed in an unpublished

per curiam opinion. People v Taylor, unpublished per curiam opinion of the Court of

Appeals, issued September 22, 2016 (Docket No. 325834) (hereinafter, “Taylor, unpub

op”). Defendant sought leave to appeal in this Court, and the application was held in

abeyance multiple times while this Court and the United States Supreme Court continued

to refine the contours of juvenile LWOP sentencing jurisprudence. 8 After the resolution

of those cases, this Court ordered oral argument on the application in defendant’s case,

directing the parties to address

       whether, in exercising its discretion to impose a sentence of life without
       parole (LWOP), the trial court properly considered the “factors listed in
       Miller v Alabama, [567 US 460] (2012)” as potentially mitigating
       circumstances. MCL 769.25(6). See also People v Skinner, 502 Mich 89,
       113-116 (2018). In particular, the parties shall address: (1) which party, if
       any, bears the burden of proof of showing that a Miller factor does or does
       not suggest a LWOP sentence; (2) whether the sentencing court gave proper

8
  This case was first held in abeyance, People v Taylor, 893 NW2d 610 (2017), for People
v Hyatt, 502 Mich 89; 917 NW2d 292 (2018) (holding that a sentence imposed under MCL
769.25 is not subject to a heightened standard of review). Hyatt was considered alongside
People v Skinner, 502 Mich 89; 917 NW2d 292 (2018) (holding that MCL 769.25 does not
require a judge to find any particular fact before imposing LWOP). Defendant’s case was
held in abeyance again after this Court granted leave to appeal in codefendant Masalmani’s
case. People v Taylor, 924 NW2d 592 (2019). The Court later vacated the grant order in
that case over a dissent from Chief Justice MCCORMACK. People v Masalmani, 505 Mich
1090 (2020). Last, we held defendant’s case in abeyance while the Supreme Court
considered Jones v Mississippi, 593 US ___; 141 S Ct 1307; 209 L Ed 2d 390 (2021).
People v Taylor, 949 NW2d 454 (2020).


                                            5
       consideration to the defendant’s “chronological age and its hallmark
       features,” Miller, 567 US at 477-478, by focusing on his proximity to the
       bright line age of 18 rather than his individual characteristics; and (3) whether
       the court properly considered the defendant’s family and home environment,
       which the court characterized as “far from optimal,” as weighing against his
       potential for rehabilitation. [People v Taylor, 508 Mich 938 (2021)
       (alteration in original).]

                                II. LEGAL LANDSCAPE

       The Eighth Amendment of the United States Constitution prohibits “cruel and

unusual punishments.” US Const, Am VIII. 9 This amendment “ ‘guarantees individuals

the right not to be subjected to excessive sanctions.’ ” Miller, 567 US at 469, quoting

Roper v Simmons, 543 US 551, 560; 125 S Ct 1183; 161 L Ed 2d 1 (2005). A “basic

precept of justice” requires that punishment must be proportionate to both the offense and

the offender. Miller, 567 US at 469 (quotation marks and citation omitted).

       “[C]hildren are constitutionally different from adults for purposes of sentencing.”

Id. at 471. In general, juveniles are less deserving of the most severe punishments because

of their diminished culpability and increased prospects for reform. Id. Juveniles lack

maturity, possess an underdeveloped sense of responsibility, are more vulnerable to

negative outside influence, have limited control over their own environment, and have

transitory personality traits. Id. For these reasons and others, the Supreme Court held in


9
  We note that the Michigan Constitution prohibits “cruel or unusual punishment.” Const
1963, art 1, § 16 (emphasis added). Article 1, § 16 is thus interpreted more broadly than
the Eighth Amendment. People v Bullock, 440 Mich 15, 30; 485 NW2d 866 (1992); People
v Parks, ___ Mich ___, ___; ___ NW2d ___ (2022) (Docket No. 162086); slip op at 10;
People v Stovall, ___ Mich ___, ___; ___NW2d ___ (2022) (Docket No. 162425); slip op
at 7. Defendant’s original application for leave to appeal in this Court did not raise an
argument under this provision, nor did we ask the parties to address state constitutional
principles. We therefore decline to address whether defendant’s sentence violates Const
1963, art 1, § 16.


                                              6
Roper, 543 US at 578, that the Eighth Amendment bars capital punishment for offenders

who were under the age of 18 when they committed their crimes and held in Graham v

Florida, 560 US 48, 82; 130 S Ct 2011; 176 L Ed 2d 825 (2010), that the Eighth

Amendment prohibits the sentence of LWOP for juveniles who commit nonhomicide

offenses. The Supreme Court later summarized:

              Roper and Graham emphasized that the distinctive attributes of youth
       diminish the penological justifications for imposing the harshest sentences
       on juvenile offenders, even when they commit terrible crimes. Because the
       heart of the retribution rationale relates to an offender’s blameworthiness, the
       case for retribution is not as strong with a minor as with an adult. Nor can
       deterrence do the work in this context, because the same characteristics that
       render juveniles less culpable than adults—their immaturity, recklessness,
       and impetuosity—make them less likely to consider potential punishment.
       Similarly, incapacitation could not support the life-without-parole sentence
       in Graham [because] [d]eciding that a juvenile offender forever will be a
       danger to society would require making a judgment that he is incorrigible—
       but incorrigibility is inconsistent with youth. And for the same reason,
       rehabilitation could not justify that sentence. Life without parole forswears
       altogether the rehabilitative ideal. It reflects an irrevocable judgment about
       an offender’s value and place in society, at odds with a child’s capacity for
       change. [Miller, 567 US at 472-473 (quotation marks, citations, and brackets
       omitted).]

       Next came Miller, 567 US 460, in which the Supreme Court held that the Eighth

Amendment prohibits mandatory LWOP sentences for crimes committed when the

offender was under 18 years old. Mandatory LWOP penalty schemes “preclude a sentencer

from taking account of an offender’s age and the wealth of characteristics and

circumstances attendant to it.” Id. at 476. This “poses too great a risk of disproportionate

punishment.” Id. at 479. “[I]n imposing a State’s harshest penalties, a sentencer misses

too much if he treats every child as an adult.” Id. at 477.




                                              7
       The Supreme Court set forth circumstances that a trial court should consider before

concluding that it is appropriate to sentence a juvenile offender to die in prison. Id. at 477-

478. Those “Miller factors” are: (1) the juvenile’s “chronological age and its hallmark

features—among them, immaturity, impetuosity, and failure to appreciate risks and

consequences”; (2) the juvenile’s family and home environment—“from which he cannot

usually extricate himself—no matter how brutal or dysfunctional”; (3) “the circumstances

of the homicide offense, including the extent of his participation in the conduct and the

way familial and peer pressures may have affected him”; (4) “the incompetencies of

youth,” which affect whether the juvenile might have been charged with and convicted of

a lesser crime, for example, because the juvenile was unable to deal with law enforcement

or prosecutors or because the juvenile did not have the capacity to assist their attorney in

their own defense; and (5) the juvenile’s “possibility of rehabilitation.” Id. These factors

have been expressly incorporated into this state’s discretionary juvenile LWOP sentencing

scheme. MCL 769.25(6).

       While the Supreme Court declined to categorically ban juvenile LWOP sentences

for homicide convictions, it reasoned that the “appropriate occasions for sentencing

juveniles to this harshest possible penalty will be uncommon.” Miller, 567 US at 479.

“That is especially so because of the great difficulty . . . of distinguishing at this early stage

between the ‘the juvenile offender whose crime reflects unfortunate yet transient

immaturity, and the rare juvenile offender whose crime reflects irreparable corruption.’ ”

Id. at 479-480, quoting Roper, 543 US at 773, and citing Graham, 560 US at 68.

       A few years later, the Supreme Court held that Miller would be applied

retroactively. Montgomery v Louisiana, 577 US 190; 136 S Ct 718; 193 L Ed 2d 599


                                                8
(2016). In that case, the Supreme Court reiterated that, while Miller did not foreclose a

sentencer’s ability to sentence a juvenile to LWOP, “a lifetime in prison is a

disproportionate sentence for all but the rarest of children” and is reserved for those “whose

crimes reflect irreparable corruption.” Id. at 195 (quotation marks and citations omitted).

Most recently, in Jones v Mississippi, 593 US ___; 141 S Ct 1307; 209 L Ed 2d 390 (2021),

the Supreme Court concluded that a factual finding of permanent incorrigibility was not

constitutionally required before imposing an LWOP sentence on a juvenile offender. Id.

at ___, ___; 141 S Ct at 1314, 1319. Even so, that decision “carefully follow[ed] both

Miller and Montgomery” and reconfirmed that juvenile LWOP should be “relatively rare.”

Id. at ___, ___; 141 S Ct at 1318, 1321.

       As for this Court’s relevant precedent, in People v Skinner, 502 Mich 89; 917 NW2d

292 (2018), we considered whether MCL 769.25 was unconstitutional under the Sixth

Amendment of the United States Constitution. We held that MCL 769.25 did not violate

the Sixth Amendment because the statute did not require a judge to find any particular fact

before imposing LWOP. Id. at 97. The Court further recognized that, under Miller, the

Eighth Amendment does not require a sentencer to make a finding of “irreparable

corruption” before imposing an LWOP sentence. Id. at 120. The subsequent Jones

decision confirmed that this was an accurate statement of law. Jones, 593 US at ___; 141

S Ct at 1318-1319 (“[T]he Court has unequivocally stated that a separate factual finding of

permanent incorrigibility is not required before a sentencer imposes [an LWOP] sentence

on a murderer under 18.”).




                                              9
                                     III. ANALYSIS

       This Court reviews de novo questions of constitutional law. People v Hughes, 506

Mich 512, 522; 958 NW2d 98 (2020). A trial court’s decision to sentence a juvenile to

LWOP is reviewed for an abuse of discretion. Skinner, 502 Mich at 131-132. A sentencing

court’s underlying factual findings in support of a sentence are reviewed for clear error.

Id. at 137 n 27.

       Miller’s substantive holding is that LWOP is an excessive sentence for children

whose crimes reflect transient immaturity. Montgomery, 577 US at 210. In Montgomery,

the Supreme Court acknowledged that the procedures necessary to implement that

substantive guarantee are left to the states. Id. at 211 (“[T]his Court is careful to limit the

scope of any attendant procedural requirement to avoid intruding more than necessary upon

the States’ sovereign administration of their criminal justice systems.”). Although Jones

held that all that was required is a discretionary sentencing procedure, it also noted that its

holding did “not preclude the States from imposing additional sentencing limits in cases

involving defendants under 18 convicted of murder.” Jones, 593 US at ___; 141 S Ct at

1323. The Michigan Legislature has imposed additional sentencing limits via MCL

769.25. It is this Court’s duty to “determine and effectuate the intent of the Legislature

through reasonable construction in consideration of the purpose of the statute and the object

to be accomplished,” 10 Gross v Gen Motors Corp, 448 Mich 147, 158-159; 528 NW2d 707

(1995), and it is also our duty to ensure that sentencing judges have the tools to “determine


10
  MCL 769.25 was enacted in direct response to the Supreme Court’s Miller decision. We
have no reason, therefore, to believe that our Legislature intended anything antithetical to
the principles set forth in Miller.


                                              10
the proper sentence in individual cases in light of the facts and circumstances of the

offense,” Jones, 593 US at ___; 141 S Ct at 1322. 11 With these principles in mind, today

we clarify the procedural mechanisms necessary for applying MCL 769.25 that are

consistent with the statutory language, the constitutional background giving rise to that

statute, and standard motion practice in Michigan. Specifically, we hold that there is a

rebuttable presumption against the imposition of juvenile LWOP sentences in Michigan

and that it is the prosecution’s burden to overcome this presumption by clear and

convincing evidence at a Miller hearing.

       It is helpful to start with an overview of MCL 769.25, the statute our Legislature

enacted to remedy the constitutional defect present in sentencing schemes that allow for

mandatory juvenile LWOP sentences. Under that statute, if a defendant who was less than

18 years old at the time of their crime is convicted of certain enumerated offenses, including

first-degree murder, the prosecutor may file a motion seeking to have the juvenile

sentenced to LWOP. 12 The motion “shall specify the grounds on which the prosecuting

attorney is requesting the court to impose a sentence of imprisonment for life without the

possibility of parole.” MCL 769.25(3). The defendant has 14 days to respond. MCL


11
   We are also empowered by Const 1963, art 6, § 5 to “establish, modify, amend, and
simplify the practice and procedure in all courts of this state.” This is generally
accomplished by the issuance of administrative orders and the promulgation of court rules.
This Court also, however, sometimes develops procedural rules through case law. See,
e.g., People v Killebrew, 416 Mich 189, 194; 330 NW2d 834 (1982); People v Cobbs, 443
Mich 276, 283; 505 NW2d 208 (1993). That said, we need not invoke that constitutional
power here when our decision simply seeks to interpret the necessary procedural
mechanisms inherent to the function of MCL 769.25.
12
   If no motion is filed within the prescribed period, the defendant must be sentenced to a
term of years as governed by the statute. MCL 769.25(4).


                                             11
769.25(5). After that, the court must conduct a hearing on the motion during which it must

consider the Miller factors and may consider any other relevant criteria. MCL 769.25(6).

Next, the court must “specify on the record the aggravating and mitigating circumstances

considered by the court and the court’s reasons supporting the sentence imposed.” MCL

769.25(7). If the court decides not to sentence the defendant to LWOP, it must sentence

the defendant to a statutory term of years. MCL 769.25(9).

       The question of who bears the burden at a Miller hearing is relatively

straightforward. 13 Although MCL 769.25 does not include a specified standard of proof,

the burden of proof 14 is generally assigned to the party who “seeks to change the present

state of affairs and who therefore naturally should be expected to bear the risk of failure of

proof or persuasion.” 2 McCormick, Evidence (8th ed), § 337, p 696. This concept—that

the moving party bears the burden—is uniformly present in Michigan practice and

procedure in both criminal and civil contexts. See, e.g., People v Denson, 500 Mich 385,

13
  The Skinner Court stated that “there is language in Montgomery that suggests that the
juvenile offender bears the burden of showing that life without parole is not the appropriate
sentence by introducing mitigating evidence.” Skinner, 502 Mich at 131. We believe this
dictum is a misreading of the Montgomery decision, which concerned the retroactive
application of Miller. That juvenile defendants entitled to resentencing “must be given the
opportunity to show their crime did not reflect irreparable corruption,” Montgomery, 577
US at 213, simply indicates that those who had already served time in prison for the offense
should be able to present to the resentencing court any relevant mitigating evidence
accumulated since their original sentencing. We do not view this language from
Montgomery as a pronouncement that a defendant bears the ultimate burden at a Miller
hearing. In any event, the statement in Skinner was dictum and involved an interpretation
solely of the constitutional requirements under Montgomery; it did not involve procedural
mechanisms attached to a legislative sentencing scheme.
14
  The term “burden of proof” encompasses two separate burdens: the burden of producing
evidence and the burden of persuading the trier of fact. 2 McCormick, Evidence (8th ed),
§ 336, p 692.


                                             12
398; 902 NW2d 306 (2017) (noting that the prosecution bears the burden of establishing a

proper purpose when seeking to introduce other-acts evidence); Detroit Fire Fighters

Ass’n, IAFF Local 344 v Detroit, 482 Mich 18, 34; 753 NW2d 579 (2008) (recognizing

that the burden of proof rests on the party seeking a preliminary injunction); Shallal v

Catholic Social Servs of Wayne Co, 455 Mich 604, 609; 566 NW2d 571 (1997) (stating

that the burden of supporting its position is on the party moving to show summary

disposition is appropriate); People v Maranian, 359 Mich 361, 368; 102 NW2d 568 (1960)

(explaining that the burden of showing the necessity of requested discovery “rests upon the

moving party”); People v Van Camp, 356 Mich 593, 602-603; 97 NW2d 726 (1959) (noting

that the burden is on the movant of a motion in a criminal proceeding). Nothing in MCL

769.25 suggests a deviation from this standard practice. See Malone v Lambrecht, 305

Mich 58, 61-62; 8 NW2d 910 (1943) (noting that if the Legislature had intended to depart

from a long-established construction, it “seems certain that it would have expressed such

intention in clear and definite terms”). 15

       Pursuant to the statutory scheme created by the Legislature, if the prosecutor does

not seek LWOP for a juvenile defendant convicted of one of the enumerated offenses in

MCL 769.25(2), then the default sentence is a term of years. MCL 769.25(4). 16 The



15
   In a footnote, the Skinner Court suggested that the Legislature’s failure to specify a
burden of proof supported that the statute did not require any particular finding of fact.
Skinner, 502 Mich at 118 n 13. We agree with the Skinner Court that no particular finding
of fact is required under the Eighth Amendment, as affirmed in Jones, but its further
statement about the burden of proof is dictum because it was unnecessary to the resolution
of the case. See People v Peltola, 489 Mich 174, 190 n 32; 803 NW2d 140 (2011).
16
   People v Boykin, ___ Mich ___, ___ n 4; ___ NW2d ___ (2022) (Docket No. 157738);
slip op at 8 n 4 (“The trial court possesses no authority to sentence a juvenile defendant to

                                              13
Legislature could have simply made the Miller hearing the next step in the criminal

proceeding. See, e.g., NC Gen Stat 15A-1340.19B. But, under our statutory scheme, a

sentence of LWOP can be imposed only if the prosecutor files a motion. This motion

requirement is meaningful. Under MCL 769.25, the status quo is that a juvenile defendant

will be sentenced to a term of years; however, if the prosecution seeks to change the status

quo by filing a motion to impose LWOP, it becomes the moving party that must bear the

burden and risk of nonpersuasion at the Miller hearing. 17

       A few additional points are worth making. First, a Miller hearing is not comparable

to an ordinary sentencing hearing in which neither the prosecutor nor the defendant

generally bears any particular burden. 18     A Miller hearing has unique constitutional

implications beyond those present at other sentencing hearings because it necessarily

involves defendants who commit crimes when they are juveniles—individuals who are

“constitutionally different” from their adult counterparts for purposes of sentencing.


life without parole unless the prosecution first moves for that sentence and the proper
hearing is conducted.”).
17
   We agree with the dissent that the neither the prosecution nor the juvenile defendant bear
any particular burden with respect to each individual Miller factor. Under MCL 769.25,
the Miller factors are simply to be “considered” and the trial court is to make pertinent
findings of fact, but there is no burden of proof associated with those particular
considerations.
18
   We have not traditionally viewed sentencing within any pronounced burden-shifting
framework. In some instances, however, sentencing proceedings do have assigned
burdens. For example, the prosecution bears the burden of establishing that challenged
facts in the presentence report are accurate and bears the burden of establishing aggravating
facts. See People v Norfleet, 317 Mich App 649, 669; 897 NW2d 195 (2016). The
prosecution also bears the burden of establishing the proper amount of restitution when the
amount is contested. People v Gahan, 456 Mich 264, 276; 571 NW2d 503 (1997),
overruled on other grounds People v McKinley, 496 Mich 410 (2014).


                                             14
Miller, 567 US at 471. Second, unlike a typical sentencing, a Miller hearing is not a natural

progression of a criminal proceeding because the prosecutor must file a motion to change

the status quo posttrial. Third, to conclude that neither party bears the burden, as the

prosecution argues, would allow LWOP to be the default sentence, which would run

contrary to Supreme Court precedent 19 and the framework adopted by our Legislature

under MCL 769.25. Finally, a no-burden standard is unworkable as it leaves a juvenile

defendant to the whims of individual sentencing courts, instead of promoting uniformity

and fairness. See McCormick, § 336, p 694 (explaining that a possible risk posed by not

allocating a burden is that a court might assign its own burden “describing that burden as

it saw fit by substituting its own notions of policy”). This is particularly troublesome in a

Miller hearing—when the trial court is faced with imposing the harshest possible

punishment under Michigan law on some of the potentially least culpable offenders.

       Because the prosecution bears the burden of proof as to the imposition of LWOP,

the question becomes what does the prosecution need to prove or demonstrate in its role as

the movant at a Miller hearing? Skinner and Jones make clear that, for Eighth Amendment

purposes, MCL 769.25 does not require the trial court to make any particular finding of

fact before the court can impose LWOP. Skinner, 502 Mich at 114; Jones, 593 US at ___;

141 S Ct at 1319. We do not deviate from that holding, and we do not suggest that there

is one particular fact that a prosecutor must prove to establish that LWOP is appropriate.

For example, the prosecutor need not prove that the defendant is “permanently

incorrigible” or “irreparably corrupt.” That said, the Legislature has created a scheme in

19
  Miller, 567 US at 479 (“[W]e think appropriate occasions for sentencing juveniles to this
harshest possibly penalty will be uncommon.”).


                                             15
which the prosecutor is the moving party, and as the bearer of the burden, the prosecutor

must prove something.

       In this regard, we hold that if the prosecutor seeks to have a juvenile offender

sentenced to LWOP pursuant to MCL 769.25, it is the prosecutor’s burden to overcome

the presumption that LWOP is disproportionate. “[A] presumption is a standardized

practice, under which certain facts are held to call for uniform treatment with respect to

their effect as proof of other facts.” McCormick, § 342, p 724. “[T]he most important

consideration in the creation of presumptions is probability.” Id. at § 343, p 731. A steady

line of precedent from the Supreme Court could not be clearer—persons under 18, 20 as a

group, are less culpable than adults, more prone to outside influence, and more likely to be

rehabilitated. For these reasons and others, juveniles are “less deserving of the most severe

punishments.” Miller, 567 US at 471 (quotation marks and citation omitted). This is why

the Supreme Court has, for example, categorically banned certain punishments for

defendants under 18 and why all juvenile offenders are entitled to a discretionary

sentencing procedure when it comes to LWOP sentencing. As a procedural mechanism,

therefore, it makes sense for sentencing courts to start from the premise that the juvenile

defendant before them, like most juveniles, has engaged in criminality because of transient

immaturity, not irreparable corruption. In other words, it is likely that the juvenile offender

standing before the court possesses those attributes of youth that diminish the penological

justifications for imposing the harshest sentences available under Michigan law.



20
  This Court has decided to extend that reasoning to 18-year-olds under state constitutional
principles. See Parks, ___ Mich ___.


                                              16
       Again, MCL 769.25 does not require the sentencing court to find a particular fact

before it can impose an LWOP sentence. Skinner, 502 Mich at 97. That the court need not

make any particular finding of fact, however, does not relieve the prosecutor of the burden

of demonstrating facts that support their extraordinary request to sentence a juvenile

defendant to LWOP. In doing so, the prosecutor must prove facts and circumstances that

rebut the presumption against LWOP by the well-known standard of clear and convincing

evidence. 21 The trial court, in turn, must consider all the evidence before it and determine

whether the presumption has been rebutted in order to impose LWOP. 22 This is an exercise

in discretion, not a fact-finding mission. See Skinner, 502 Mich at 116 n 11 (“Those

terms—consider, justify, outweigh—reflect a process of assigning weights to competing

interests, and then determining . . . which of those interests predominates.”), quoting

United States v Gabrion, 719 F3d 511, 532 (CA 6, 2013).

       These procedural mechanisms do not run afoul of Skinner or Jones. It is true that

in Skinner this Court wrote that “neither Miller nor Montgomery imposes a presumption

against life without parole for those juveniles who have been convicted of first-degree



21
   The standard of proof serves to allocate the risk of error between litigants and reflects
the relative importance attached to a decision. Addington v Texas, 441 US 418, 423; 99 S
Ct 1804; 60 L Ed 2d 323 (1979). When the Legislature is silent on the standard of proof,
the courts must prescribe one. Herman & MacLean v Huddleston, 459 US 375, 389; 103
S Ct 683; 74 L Ed 2d 548 (1983). The Supreme Court has explained that proof by clear
and convincing evidence is appropriate when “particularly important individual interests
or rights are at stake.” Id. Considering the important Eighth Amendment right at stake in
comparison to the fact that juvenile LWOP is not categorically barred in Michigan, we
conclude that this standard of proof strikes the correct balance.

 Even if the presumption has been rebutted, the trial court is not obligated to impose
22

LWOP.


                                             17
murder on either the trial court or the appellate court.” Skinner, 502 Mich at 131. 23 But

the central holding in Skinner was that “Miller does not require trial courts to make a

finding of fact regarding a child’s incorrigibility.” Id. at 122. Whether a presumption

against LWOP for juvenile offenders exists was irrelevant to the outcome of the case, and

so this statement was nonbinding dictum. See People v Peltola, 489 Mich 174, 190 n 32;

803 NW2d 140 (2011) (“Obiter dicta are not binding precedent.           Instead, they are

statements that are unnecessary to determine the case at hand and, thus, lack the force of

an adjudication.”) (quotation marks and citation omitted).       Moreover, Skinner was

interpreting what the federal Constitution requires while our decision today is about what

the statute requires and how this Court can help guide trial courts in implementing the

statute. In addition, the fact that Miller and Montgomery did not patently provide a

presumption against LWOP is not dispositive.       As the Supreme Court remarked in

Montgomery, when a new substantive rule of constitutional law is established, the Supreme

Court is “careful to limit the scope of any attendant procedural requirement to avoid


23
   The dissent contends that Skinner actually “rejected the very presumption” that we have
created today. In support, it notes that in Skinner’s companion case, People v Hyatt, 316
Mich App 368, 425-426; 891 NW2d 549 (2016), reversed in part by Skinner, 502 Mich 89
(2018), the Court of Appeals stated, “[w]hile we do not suggest a presumption against the
constitutionality of [juvenile LWOP], we would be remiss not to note that review of that
sentence requires a searching inquiry into the record with the understanding that, more
likely than not, a[n] [LWOP] sentence imposed on a juvenile is disproportionate.” Despite
the panel’s caveat, the Skinner Court concluded that this statement sounded “tantamount
to a presumption against” LWOP and implicitly rejected it. Skinner, 502 Mich at 128-129.
This presumption-sounding statement in Hyatt, however, was made in the context of the
Court of Appeals’ conclusion that juvenile LWOP sentences were subject to a heightened
standard of review. Hyatt, 316 Mich App 422-427. In other words, upon closer review,
the presumption that the dissent believes the Skinner Court rejected from Hyatt was an
appellate presumption, not the type of presumption we find inherent in MCL 769.25.


                                           18
intruding more than necessary upon the State’s sovereign administration of their criminal

justice systems.” Montgomery, 577 US at 211. 24 Finally, while the Jones Court rejected

that a separate factual finding of incorrigibility was a constitutionally required means to

implement Miller, it in no way walked back the primary essence of that decision—that a

juvenile LWOP sentence should remain “relatively rare.” Jones, 593 US at ___, ___; 141

S Ct at 1318, 1321 (“The Court’s decision today carefully follows both Miller and

Montgomery.”).

          As in Miller, our decision today does not foreclose a sentencing court’s ability to

sentence a juvenile offender to LWOP if it is determined that, considering all the

information before it, LWOP is a constitutionally proportionate sentence. Miller, 467 US

at 489.

                                    IV. CONCLUSION

          Our decision today seeks to provide guidance and ensure uniformity in the

procedures used by sentencing courts when facing the monumental responsibility of

balancing the lessened culpability of juveniles and their capacity for change and

rehabilitation with their often abhorrent criminal actions. It also intends to ensure that a

juvenile defendant’s substantive Eighth Amendment right against receiving an excessive

sentence remains safeguarded by our Legislature’s statutory scheme. Accordingly, we hold

that MCL 769.25 expressly requires that the prosecutor play the role of moving party and

that, therefore, the prosecutor bears the burden of proof at a Miller hearing. That burden


24
  For this reason, while an explicit presumption is not present in Miller or Montgomery,
we reject the dissent’s allegation that our interpretation of MCL 769.25 as necessarily
including one constitutes “contorted logic.”


                                              19
is to rebut a presumption that the particular juvenile defendant is not deserving of LWOP.

If the prosecutor cannot shoulder this burden by clear and convincing evidence, the trial

court must sentence the defendant to a term of years. With this guidance on practice and

procedure, 25 it is our sincere hope that Michigan’s discretionary sentencing scheme, MCL

769.25, can live up to the Supreme Court’s philosophy that a discretionary sentencing

procedure will ensure that juvenile LWOP remains relatively rare. Jones, 593 US at ___;

141 S Ct at 1318.

       Before the trial court can implement these procedures, however, the Court of

Appeals must address an issue raised by defendant in his appeal of right. In his Court of

Appeals brief, defendant argued that his LWOP sentence violates the Eighth Amendment

and Const 1963, art 1, § 16 because he was convicted of felony murder as an aider and

abettor. The panel failed to address this issue, so we remand to that Court for consideration

of defendant’s argument. We do not retain jurisdiction.


                                                         Megan K. Cavanagh
                                                         Bridget M. McCormack
                                                         Richard H. Bernstein
                                                         Elizabeth M. Welch


25
  Because defendant is entitled to resentencing, we do not discuss the specifics of the trial
court’s use of the Miller factors. We take this opportunity, however, to reiterate that it is
“undisputed that all of [the Miller factors] are mitigating factors.” Skinner, 502 Mich at
115. If a particular Miller factor does not militate against LWOP, for example, at most that
factor will be considered neutral. See Masalmani, 505 Mich at 1090, 1090 (MCCORMACK,
C.J., dissenting). Here, for example, it appears that at times the trial court suggested that
some of the Miller factors—such as defendant’s chronological age and proximity to age 18
or the dearth of evidence indicating that the incompetencies of youth hindered his ability
to navigate the criminal justice system—favored LWOP. We caution the trial courts to
ensure that the Miller factors are not used as aggravators.


                                             20
                             STATE OF MICHIGAN

                                     SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

 v                                                              No. 154994

 ROBERT TAYLOR,

               Defendant-Appellant.


MCCORMACK, C.J. (concurring).
       I concur fully with the majority opinion. I write separately to explain, as I did in

People v Masalmani, 505 Mich 1090 (2020) (MCCORMACK, C.J., dissenting), why I

believe the trial court abused its discretion in applying the factors from Miller v Alabama,

567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012), when sentencing the defendant,

Robert Taylor. As the majority explains, those factors are (1) the juvenile’s chronological

age and its hallmark features, including immaturity, impetuosity, and failure to appreciate

risks and consequences, (2) the juvenile’s family and home environment, (3) the

circumstances of the homicide offense, including the extent of his participation and the

way familial and peer pressures may have affected him, (4) “the incompetencies of youth,”

and (5) the juvenile’s possibility of rehabilitation. Id. at 477-478.

          I. CHRONOLOGICAL AGE AND ITS HALLMARK FEATURES

       The first Miller factor requires considering the juvenile defendant’s “chronological

age and its hallmark features . . . .”     Id. at 477.    These hallmark features include
“immaturity, impetuosity, and failure to appreciate risks and consequences.” Id. Most

juveniles possess these characteristics. Id. at 471 (noting that it was “common sense” and

that “ ‘any parent knows’ ” that children possess these characteristics) (citation omitted);

Eddings v Oklahoma, 455 US 104, 116; 102 S Ct 869; 71 L Ed 2d 1 (1982) (“Even the

normal 16-year-old customarily lacks the maturity of an adult.”).

       The defendant was 16 years and 10 months old at the time of the offense. The trial

court found noteworthy that although he was 10 months younger than his codefendant,

Ihab Masalmani, the defendant was “still much older than the 14-year old [sic] defendants

in Miller.” As to the “hallmark features” of youth, the trial court acknowledged that the

defendant presented an expert, Dr. Daniel P. Keating, who testified that an adolescent’s

limbic system, “which serves as an arousal system, . . . an incentive system, and a reward

system” is more active than an adult’s. The expert also explained that the prefrontal cortex

is supposed to work as a “brake on the [limbic] system but it develops much more slowly

than the limbic system.” There is thus a “developmental maturity mismatch” between the

two systems in adolescents. As a result, Keating explained, teenagers tend to engage in

reckless behavior.

       But the trial court found that the defendant’s age and its hallmark features did not

“significantly mitigate defendant’s culpability.” The court believed that the defendant was

readily distinguishable from the Miller defendants because those defendants were roughly

two years younger.      Although Keating stated that the prefrontal cortex remains

undeveloped, the court reasoned that because it was “not free to take this developmental

disconnect into consideration when a criminal is over 18,” and this defendant was only 14

months shy of 18, his developmental disconnect was “not much more pronounced than that


                                             2
of an 18 year old.” Ultimately, the court was “not convinced that this factor mitigates

against a sentence of life without the possibility of parole” (LWOP).

       The Court of Appeals agreed with the trial court’s consideration of this first factor.

People v Taylor, unpublished per curiam opinion of the Court of Appeals, issued

September 22, 2016 (Docket No. 325834); slip op at 3-4. For the panel, the defendant’s

age was “in marked contrast to the 14-year-old defendants in Miller[.]” Id. And it

concluded that the record refuted “any claim that the hallmark features of adolescence

identified in Miller . . . played any role in defendant’s crimes.” Id. at 4. Unlike in Miller,

this case did not involve a botched robbery 1 but brazen criminal action over a long period.

Id. To the panel, this demonstrated that the crime was “not reflective of a merely immature

or impetuous adolescent who fails to appreciate risks and consequences.” Id. Finally, the

panel concluded that Keating’s testimony had “minimal bearing” because he did not

personally meet or interview the defendant and his testimony only addressed “generic brain

science.” Id.

       I am not persuaded by either court’s reasoning. A juvenile defendant need not be

the same age as the petitioners from Miller to receive the benefit of the Miller decision.

The Supreme Court drew the line at 18, not 14. Proximity to age 18 can affect the extent



1
  This is not accurate. While one of the juvenile petitioners (Kuntrell Jackson) was
convicted of murder stemming from a spur-of-the-moment botched robbery, the other
juvenile petitioner (Evan Miller) engaged in a botched robbery and other criminal actions
over a long period, including murder and arson. Miller, 567 US at 465-466, 467-468. More
importantly, the criminal conduct need not match that in Miller’s holding because the
Miller rule is not offense-specific. “[N]one of what is said about children—about their
distinctive (and transitory) mental traits and environmental vulnerabilities—is crime-
specific.” Id. at 473.


                                              3
of the mitigation; the Supreme Court suggested as much. Miller, 567 US at 476-477

(explaining that one of the flaws of mandatory LWOP is that it mandates the same sentence

for “the 17-year-old and the 14-year-old”); id. at 480 n 8 (“Our holding requires

factfinders . . . to take into account the differences among defendants . . . .”). But that is

the question: how does a juvenile’s age affect the extent of mitigation? Proximity to age

18 is emphatically not an aggravating factor.

       The trial court also concluded—despite the brain science presented—that because

an 18 year old could not benefit from consideration of that information, neither should a

16-year-old defendant. This was also error. As I have stated, “Miller did not suggest that

18-year-olds are, as a class, equipped with the decision-making faculties that 17-year-olds

lack. Nor did Miller suggest that a sentencer should disregard the expanding body of

scientific knowledge on adolescent brain development merely because an older offender

who, although developmentally similar, may be subject to mandatory LWOP sentencing.”

Masalmani, 505 Mich at 1093 (MCCORMACK, C.J., dissenting).

       In other words, Miller requires that juveniles under 18 are to be treated,

categorically, as having diminished culpability. That the Eighth Amendment might not

require the same for similarly situated 18-year-olds is not constitutionally relevant. It is

not a juvenile defendant’s burden to prove that they were especially immature, impetuous,

or risk-seeking. Miller requires that we start from the premise that every youthful offender

possesses these characteristics. Moreover, the Court of Appeals’ view that Keating’s

testimony was only minimally relevant because he did not personally interview the

defendant turns the starting presumption upside down. Rather, Keating’s testimony reflects

the starting presumption that LWOP is not appropriate.


                                              4
                      II. FAMILY AND HOME ENVIRONMENT

       The next Miller factor is the juvenile’s home and family environment. Miller, 567

US at 477. Juveniles subjected to trauma, abuse, and neglect are more vulnerable to outside

influences than ordinary teenagers and suffer from cognitive underdevelopment, lack of

maturity, and decreased ability to restrain impulses. Equal Justice Initiative, Cruel and

Unusual: Sentencing 13- and 14-year-old Children to Die in Prison (January 2008), p 18,

available at  (accessed

June 8, 2022) [https://perma.cc/Z9MW-KCS2].           One of the Miller petitioners was

physically abused and neglected by addict parents, in and out of foster care, and struggled

with mental health issues, Miller, 567 US at 479, and the other petitioner came from a

background of violence, id. at 478.

       The trial court here recognized the defendant’s difficult home and family

environment. He was born to a teenaged mother and grew up in an unstable and unsafe

environment; there was an active child protective case open on the family from the time

the defendant was 6 years old. He was neglected and subjected to violence and substance

abuse. His father, who was addicted to alcohol and cocaine, was not present. More than

once, the defendant and his siblings did not have adequate food and shelter.

       The trial court concluded from this evidence that the defendant’s family

environment was “far from optimal” but determined only that this factor “could arguably

favor some leniency or lessening of culpability for defendant.” (Emphasis added.) The

Court of Appeals affirmed: “In light of these far from optimal circumstances, the trial court

properly weighed this factor in favor of defendant and against a life without parole

sentence.” Taylor, unpub op at 4.


                                             5
       I agree with the trial court that the defendant’s home environment was “far from

optimal” but disagree it only arguably favors leniency. As the Supreme Court has said,

“vulnerability and comparative lack of control over their immediate surroundings mean[s]

juveniles have a greater claim than adults to be forgiven for failing to escape negative

influences in their whole environment.” Roper v Simmons, 543 US 551, 570; 125 S Ct

1183; 161 L Ed 2d 1 (2005).

                      III. CIRCUMSTANCES OF THE OFFENSE

       The third Miller factor is the “circumstances of the homicide offense, including the

extent of [the juvenile’s] participation in the conduct and the way familial and peer

pressures may have affected him.” Miller, 567 US at 477. Because one of the Miller

petitioners did not fire the bullet that killed the victim, had not intended her death, and was

convicted as an aider and abettor, id. at 478, these circumstances were part of the calculus

of determining the defendant’s culpability, id.

       In this case, the trial court recounted the grim details of the victim’s abduction and

death and acknowledged that it was the codefendant who shot the victim. And although

the defendant’s expert, Kathleen Schaefer, testified that “peer pressure is an issue for

children,” the court determined that no specific evidence or testimony tied the defendant’s

criminal activity to “direct peer or family pressure.” Thus, the trial court found that this

factor “weighs in favor of finding that defendant’s sentence of life without the possibility

of parole is appropriate.” The court was persuaded that because the defendant drove the

victim around for hours and “facilitated his murder in cold blood . . . his actions were still

quite culpable” given that there was no evidence that he did not expect the murder to occur,




                                              6
that he attempted to remove himself from the situation, or that he tried to dissuade his

codefendant. According to the trial court, there was therefore nothing in the facts that

would warrant anything less than LWOP.

       The Court of Appeals agreed. Taylor, unpub op at 4-5. The panel reasoned that

there is no categorical bar on LWOP for a juvenile convicted of felony murder on an aiding-

and-abetting theory. Id. And given the substantial evidence that the defendant participated

in the crime, “[t]he evidence supports the conclusion that defendant was actively and

extensively involved in committing the crimes, and there is no indication that defendant

was subjected to any family or peer pressure.” Id.

       As much as the trial court or the Court of Appeals believed that the defendant’s

failure to stop his codefendant’s conduct, or at least to walk away from it, was evidence

against mitigation, Miller says otherwise. Juveniles make rash decisions, cannot assess

consequences, and are often unable to extricate themselves once criminal situations are set

in motion. Id. at 478 (noting that the petitioner’s age “could well have affected his

calculation of the risk . . . , as well as his willingness to walk away at that point”).

       Finally, the trial court did not address the fact that the defendant was convicted of

felony murder, not premeditated murder, and as an aider and abettor, not as the principal

offender; nor did it address that the defendant did not pull the trigger and may not have

even been present when the victim was killed. See Graham v Florida, 560 US 48, 69; 130

S Ct 2011; 176 L Ed 2d 825 (2010) (noting that a juvenile offender who does not kill or

have an intent to kill has “a twice diminished moral culpability” as “compared to an adult

murderer”). The trial court did not reconcile how both the defendant and his older

codefendant—who killed the victim—can each be the truly “rare juvenile offender” given


                                               7
their different respective conduct. Miller, 567 US at 479-480 (quotation marks and citation

omitted).

                          IV. INCOMPETENCIES OF YOUTH

       The next Miller factor instructs trial courts to consider “the incompetencies associated

with youth,” id. at 477-478, because “[t]he features that distinguish juveniles from adults

also put them at a significant disadvantage in criminal proceedings,” Graham, 560 US at 78.

For example, juveniles might be unable to deal with police officers or prosecutors or help

their attorneys mount a defense, leading to charges and convictions of greater offenses than

an adult more capable of navigating the criminal justice system. Miller, 567 US at 477-478.

       The trial court found that there was no evidence that the incapacities of youth hurt the

defendant’s ability to participate in preparing his defense or led him to implicate himself to

the authorities. Thus, it found that “this factor favors sentencing defendant to life without

the possibility of parole.” (Emphasis added.) The Court of Appeals seems to have recast the

trial court’s work: the panel held that “[t]his factor . . . did not weigh in favor of mitigation.”

Taylor, unpub op at 6 (emphasis added).

       But the trial court found that this factor “favor[ed] sentencing defendant to life

without the possibility of parole.” That is, this factor was aggravating, not mitigating. The

trial court’s finding was clearly erroneous. “Miller did not suggest that a juvenile offender

is more deserving of LWOP if the offender is better able to participate in their defense . . . .”

Masalmani, 505 Mich at 1094 (MCCORMACK, C.J., dissenting). If a defendant’s youth

hindered their ability to successfully navigate the criminal justice system, that fact is

mitigating. If a defendant’s youth did not hinder their ability, this factor is neutral.




                                                8
                        V. POSSIBILITY OF REHABILIATION

       The final Miller factor is the possibility of rehabilitation. Permanent incorrigibility

“is inconsistent with youth.” Miller, 567 US at 473 (quotation marks and citations

omitted).   Few juveniles are truly incorrigible, and “many . . . have the capacity for

change.” Graham, 560 US at 77. While a trial court might “encounter the rare juvenile

offender who exhibits such irretrievable depravity that rehabilitation is impossible and

[LWOP] is justified,” this will be uncommon because of “children’s diminished culpability

and heightened capacity for change[.]” Montgomery v Louisiana, 577 US 190, 208; 136 S

Ct 718; 193 L Ed 2d 599 (2016) (quotations marks and citation omitted).

       The trial court found that the defendant’s “far from optimal” home environment—

the only factor the court found weighed against a sentence of LWOP—also showed that

the defendant’s prospects for rehabilitation were minimal, supporting LWOP. The court

was persuaded that because no evidence showed rehabilitation, or that the defendant had

accepted responsibility for his part in the offense, “that defendant’s prospects for

rehabilitation are negligible.” As a result, the court reasoned that “this factor favors a

sentence of life without the possibility of parole.”

       The Court of Appeals agreed with the trial court that the defendant’s difficult

upbringing “weighed in his favor” but also “[i]ndicated that he faces significant challenges

in improving himself[.]” And, like the trial court, because there was no evidence that he

had “accepted responsibility or shown genuine remorse for his crimes,” there was no reason

“to conclude that he has made any substantial progress in rehabilitating himself . . . .”

Taylor, unpub op at 6. There was also not “any discernable basis to conclude that he is

likely to do so in the future.” Id.


                                              9
       This gets the analysis exactly backward. Because there was no evidence that the

defendant could not be rehabilitated, there is no reason to conclude that the defendant, like

the great majority of youths, lacks the capacity to change and mature, as the Supreme Court

has consistently made plain. Miller, 567 US at 479. Requiring the defendant to prove that

he falls into the general category of adolescents turns Miller upside down.

       An escalating propensity for crime is relevant, to be sure. But “ ‘only a relatively

small proportion of adolescents who experiment in risky or illegal activities develop

entrenched patterns of problem behavior that persist into adulthood.’ ” Roper, 543 US at

570, quoting Steinberg & Scott, Less Guilty by Reason of Adolescence: Developmental

Immaturity, Diminished Responsibility, and the Juvenile Death Penalty, 58 Am

Psychologist 1009, 1014 (2003). That is, juvenile criminal behavior does not inevitably

predict adult criminal behavior. A lack of remorse is also relevant. The question is not

whether the defendant was rehabilitated in 2014, but whether he could be rehabilitated

within a statutory term of years—which can be up to 60.

       Even more to the point, the trial court erred by finding that the defendant’s family

environment is mitigating under one Miller factor but that the same finding discounts the

mitigation of another Miller factor. Childhood trauma, neglect, and abuse will always pose

a challenge for a juvenile’s rehabilitation. But the Supreme Court views a difficult

upbringing as a mitigating factor, not as evidence of impossible rehabilitation. The trial

court’s contrary assessment was error.


                                                         Bridget M. McCormack
                                                         Richard H. Bernstein
                                                         Megan K. Cavanagh


                                             10
                            STATE OF MICHIGAN

                                     SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

 v                                                            No. 154994

 ROBERT TAYLOR,

               Defendant-Appellant.


VIVIANO, J. (concurring in part and dissenting in part).
       The majority uses this brutal kidnapping and murder case as an opportunity to

drastically limit the discretion sentencing courts have traditionally held to impose a

sentence on a defendant convicted of one of our state’s most serious crimes. It announces

a presumption against imposing a sentence of life without parole (LWOP) on juveniles who

commit the crime of murder, ignoring our precedent that declined to recognize such a

presumption only a few years ago. The majority then announces that the prosecution bears

the burden of rebutting this presumption, despite the fact that no such burden exists in MCL

769.25, the statute that instructs courts when they may sentence a juvenile to LWOP. The

majority’s holding finds no support in the statute and conflicts with our caselaw, and its

rewriting of the statute raises serious separation-of-powers concerns.         Rather than

attempting to micromanage how our trial court judges make sentencing decisions, I would

apply the time-honored abuse-of-discretion standard consistent with our caselaw and hold
that the learned trial judge did not abuse her discretion in resentencing defendant to

LWOP. 1

                        I. FACTS AND PROCEDURAL HISTORY

         On August 9, 2009, defendant, Robert Taylor, who was then nearly 17 years old,

helped his 17-year-old codefendant, Ihab Masalmani, brutally assault, kidnap, and murder

a 21-year-old man in a random act of violence that began as a carjacking outside a sandwich

shop on a Sunday afternoon. Defendant participated in the kidnapping as a lookout and by

helping his codefendant get the victim into the car. Once inside the car, Masalmani and

defendant showed the victim the gun and told him “what time it was,” meaning that they

intended to shoot him or beat him up. After Masalmani used the victim’s ATM card to

withdraw money, defendant and Masalmani took the victim to an abandoned house in

Detroit, where Masalmani later shot the victim in the back of the head, killing him

execution style. Defendant disposed of the murder weapon by selling it to someone on the

street. Defendant was convicted by a jury of several offenses, the most serious of which

was first-degree felony murder, MCL 750.316(1)(b). The trial court sentenced defendant

to a mandatory term of LWOP for the felony-murder conviction.

         After defendant was convicted but before he had filed his direct appeal, the United

States Supreme Court decided Miller v Alabama, which held that mandatory LWOP for

those under the age of 18 at the time of their crime is unconstitutional. 2 Our Legislature



1
  I take no issue with the majority’s remand to the Court of Appeals for it to address the
issue that it did not address on direct appeal.
2
    Miller v Alabama, 567 US 460, 479; 132 S Ct 2455; 183 L Ed 2d 407 (2012).


                                              2
subsequently enacted MCL 769.25 and MCL 769.25a, which establish procedures for

sentencing juvenile defendants and resentencing defendants in light of Miller, respectively.

On direct appeal in this case, the Court of Appeals remanding affirmed defendant’s

convictions but remanded for resentencing under Miller and MCL 769.25. 3

       A three-day resentencing hearing was held in 2014, at which there was testimony

relating to both defendant and Masalmani. The trial court issued a written opinion,

resentencing defendant to LWOP. The trial judge considered the five Miller factors and

found that all of them except for defendant’s home and family environment favored an

LWOP sentence. First, the court looked at defendant’s age and the “hallmark features” of

it, noting that defendant was 16 years and 10 months old when he committed his crime,

which was younger than Masalmani but older than the defendants in Miller, who were 14.

The court noted that defendant was closer to 18 than the Miller defendants and reasoned

that defendant’s proximity to his 18th birthday suggested that the developmental

disconnect between the parts of his brain would not be much more pronounced than that of

an 18-year-old. Second, the court found “that defendant’s family and home environment

were very far from optimal.” Third, the court looked at the circumstances of the offense,

finding no evidence that peer pressure played a role. The court also found there to be no

evidence that defendant did not expect the murder to occur. Fourth, the trial court found

no evidence that the incapacities of youth prevented defendant from participating in his

defense. Finally, the court opined that defendant’s traumatic childhood reduced his



3
 People v Taylor, unpublished per curiam opinion of the Court of Appeals, issued March
21, 2013 (Docket No. 303208), pp 1, 7-8.


                                             3
likelihood of rehabilitation; it also found no evidence suggesting that defendant had shown

signs of rehabilitation to date.

         Defendant appealed, and the Court of Appeals affirmed the sentence in an

unpublished per curiam opinion, concluding that the sentencing judge did not abuse her

discretion. 4 Defendant sought leave to appeal in this Court. We held the case in abeyance

for a number of cases, most recently Jones v Mississippi, in which the Supreme Court

granted certiorari to consider whether the Eighth Amendment requires the sentencing

authority to make a finding that a juvenile is permanently incorrigible before imposing an

LWOP sentence. 5 After Jones was decided, we ordered oral argument on the application

in this case, directing the parties to brief

         whether, in exercising its discretion to impose a sentence of life without
         parole (LWOP), the trial court properly considered the “factors listed in
         Miller v Alabama, [567 US 460] (2012)” as potentially mitigating
         circumstances. MCL 769.25(6). See also People v Skinner, 502 Mich 89,
         113-116 (2018). In particular, the parties shall address: (1) which party, if
         any, bears the burden of proof of showing that a Miller factor does or does
         not suggest a LWOP sentence; (2) whether the sentencing court gave proper
         consideration to the defendant’s “chronological age and its hallmark
         features,” Miller, 567 US at 477-478, by focusing on his proximity to the
         bright line age of 18 rather than his individual characteristics; and (3) whether
         the court properly considered the defendant’s family and home environment,
         which the court characterized as “far from optimal,” as weighing against his
         potential for rehabilitation.[6]



4
  People v Taylor, unpublished per curiam opinion of the Court of Appeals, issued
September 22, 2016 (Docket No. 325834).
5
    Jones v Mississippi, 589 US ___; 140 S Ct 1293 (2020).
6
    People v Taylor, 508 Mich 938 (2021) (alteration in original).



                                                4
                                II. LEGAL BACKGROUND

         The Eighth Amendment of the United States Constitution states, “Excessive bail

shall not be required, nor excessive fines imposed, nor cruel and unusual punishments

inflicted.” 7 Pursuant to this constitutional provision, the United States Supreme Court has

limited the potential punishments available for juvenile offenders over the past twenty

years. First, in Roper v Simmons, the United States Supreme Court held that imposing the

death penalty on individuals for crimes committed under the age of 18 violates the Eighth

and Fourteenth Amendments. 8 Next, in Graham v Florida, the Court held that “[t]he

Constitution prohibits the imposition of a life without parole sentence on a juvenile

offender who did not commit homicide.” 9

         Finally, in Miller v Alabama, the Supreme Court held “that the Eighth Amendment

forbids a sentencing scheme that mandates life in prison without possibility of parole for

juvenile offenders.” 10 In so holding, the Court relied on Roper and Graham, explaining:

         Roper and Graham establish that children are constitutionally different from
         adults for purposes of sentencing. Because juveniles have diminished
         culpability and greater prospects for reform . . . they are less deserving of the
         most severe punishments. Those cases relied on three significant gaps
         between juveniles and adults. First, children have a lack of maturity and an
         underdeveloped sense of responsibility, leading to recklessness, impulsivity,
         and heedless risk-taking. Second, children are more vulnerable to negative
         influences and outside pressures including from their family and peers; they
         have limited control over their own environment and lack the ability to

7
    US Const, Am VIII.
8
    Roper v Simmons, 543 US 551, 560-579; 125 S Ct 1183; 161 L Ed 2d 1 (2005).
9
    Graham v Florida, 560 US 48, 82; 130 S Ct 2011; 176 L Ed 2d 825 (2010).
10
     Miller, 567 US at 479.



                                                5
          extricate themselves from horrific, crime-producing settings. And third, a
          child’s character is not as well formed as an adult’s; his traits are less fixed
          and his actions less likely to be evidence of irretrievable depravity.[11]

The Court further explained that mandatory LWOP

          prevent[s] the sentencer from taking account of these central considerations.
          By removing youth from the balance—by subjecting a juvenile to the same
          life-without-parole sentence applicable to an adult—these laws prohibit a
          sentencing authority from assessing whether the law’s harshest term of
          imprisonment proportionately punishes a juvenile offender.              That
          contravenes Graham’s (and also Roper’s) foundational principle: that
          imposition of a State’s most severe penalties on juvenile offenders cannot
          proceed as though they were not children.[12]

          The Court highlighted five factors that a mandatory LWOP statute prevents the

sentencer from considering:

          Mandatory life without parole for a juvenile precludes consideration of his
          chronological age and its hallmark features—among them, immaturity,
          impetuosity, and failure to appreciate risks and consequences. It prevents
          taking into account the family and home environment that surrounds him—
          and from which he cannot usually extricate himself—no matter how brutal
          or dysfunctional. It neglects the circumstances of the homicide offense,
          including the extent of his participation in the conduct and the way familial
          and peer pressures may have affected him. Indeed, it ignores that he might
          have been charged and convicted of a lesser offense if not for incompetencies
          associated with youth—for example, his inability to deal with police officers
          or prosecutors (including on a plea agreement) or his incapacity to assist his
          own attorneys. . . . And finally, this mandatory punishment disregards the
          possibility of rehabilitation even when the circumstances most suggest it.[13]




11
     Id. at 471 (cleaned up).
12
     Id. at 474.
13
     Id. at 477-478.



                                                 6
          The defendants in Miller had argued that the Eighth Amendment requires a

categorical bar on LWOP being imposed on juveniles. 14 The Court found it unnecessary

to address this issue and declined to impose such a categorical bar but observed:

          [W]e think appropriate occasions for sentencing juveniles to this harshest
          possible penalty will be uncommon. That is especially so because of the
          great difficulty we noted in Roper and Graham of distinguishing at this early
          age between “the juvenile offender whose crime reflects unfortunate yet
          transient immaturity, and the rare juvenile offender whose crime reflects
          irreparable corruption.”[15]

The Court did not foreclose the sentencer’s ability to make that judgment in homicide cases

but did require the sentencer “to take into account how children are different, and how

those differences counsel against irrevocably sentencing them to a lifetime in prison.” 16

          In response to Miller, our Legislature enacted MCL 769.25 and MCL 769.25a,

which establish the procedures for when the prosecution seeks LWOP at sentencing or for

the resentencing of a juvenile defendant. 17 Under these statutes, a trial court must sentence

a defendant to a term of years if the prosecution does not file a motion to sentence the

defendant to LWOP. 18 If the prosecution intends to seek an LWOP sentence, it must file a

motion that “specif[ies] the grounds on which the prosecuting attorney is requesting the



14
     Id. at 479.
15
     Id. at 479-480, quoting Roper, 543 US at 573.
16
     Miller, 567 US at 480.
17
   MCL 769.25a established a procedure for resentencing in the event Miller was given
retroactive effect and is not relevant to this case.
18
     MCL 769.25(4).



                                               7
court to impose a sentence of imprisonment for life without the possibility of parole.” 19

The trial court is then required to conduct a hearing on the motion, at which it must consider

the Miller factors and “may consider any other criteria relevant to its decision, including

the individual’s record while incarcerated.” 20

           A few years later, the Supreme Court gave Miller retroactive effect. 21 In doing so,

the Court explained that “Miller did not require trial courts to make a finding of fact

regarding a child’s incorrigibility,” but the lack of such a fact-finding requirement “speaks

only to the degree of procedure Miller mandated in order to implement its substantive

guarantee.” 22 “That Miller did not impose a formal factfinding requirement does not leave

States free to sentence a child whose crime reflects transient immaturity to life without

parole. To the contrary, Miller established that this punishment is disproportionate under

the Eighth Amendment.” 23

           We subsequently considered a constitutional challenge to MCL 769.25 in People v

Skinner. 24 There, we held “that MCL 769.25 does not violate the Sixth Amendment

because neither the statute nor the Eighth Amendment requires a judge to find any

particular fact before imposing life without parole; instead, life without parole is authorized

19
     MCL 769.25(3).
20
     MCL 769.25(6).
21
     See Montgomery v Louisiana, 577 US 190; 136 S Ct 718; 193 L Ed 2d 599 (2016).
22
     Id. at 211.
23
     Id.
24
     People v Skinner, 502 Mich 89; 917 NW2d 292 (2018).



                                                8
by the jury’s verdict alone.” 25 Central to the holding was the fact that the Miller factors,

which the trial court must consider during sentencing pursuant to MCL 769.25(6), are

mitigating factors. 26   Because the Sixth Amendment only prohibits fact-finding that

increases a sentence, considering the Miller factors in a way that reduces a sentence does

not violate the Sixth Amendment. 27 We noted that although MCL 769.25(7) “requires the

trial court to ‘specify on the record the aggravating and mitigating circumstances

considered by the trial court,’ that does not necessarily mean that the trial court must

specify an aggravating circumstance before it can impose a life-without-parole sentence

upon a juvenile.” 28 Instead, it means “that if the trial court does consider any aggravating

(or mitigating) circumstances, it must specify those circumstances on the record.” 29 We

also rejected a presumption against LWOP sentences, noting that “neither Miller nor

Montgomery imposes a presumption against life without parole for those juveniles who

have been convicted of first-degree murder on either the trial court or the appellate court.” 30

Finally, we concluded that “[t]he trial court remains in the best position to determine

whether each particular defendant is deserving of life without parole.” 31

25
     Id. at 97.
26
     Id. at 115.
27
     Id. at 115-116.
28
     Id. at 117 n 12.
29
     Id.
30
     Id. at 128, 131.
31
     Id. at 137.



                                               9
         Most recently, in Jones, the United States Supreme Court considered whether the

Eighth Amendment requires the sentencing authority to make a finding that a juvenile is

permanently incorrigible before imposing an LWOP sentence. 32 The Court rejected the

defendant’s argument “that a sentencer who imposes a life-without-parole sentence must

also make a separate factual finding that the defendant is permanently incorrigible, or at

least provide an on-the-record sentencing explanation with an implicit finding that the

defendant is permanently incorrigible.” 33      That argument was “inconsistent with the

Court’s precedents” because Miller requires “only that a sentencer follow a certain

process—considering an offender’s youth and attendant characteristics—before imposing”

LWOP and Montgomery “flatly stated that ‘Miller did not impose a formal factfinding

requirement’ and added that ‘a finding of fact regarding a child’s incorrigibility . . . is not

required.’ ” 34 The Court noted that, just as in Miller and Montgomery, its holding “does

not preclude the States from imposing additional sentencing limits in cases involving

defendants under 18 convicted of murder.” 35




32
     Jones v Mississippi, 593 US ___; 141 S Ct 1307; 209 L Ed 390 (2021).
33
     Id. at ___; 141 S Ct at 1311.
34
  Id. at ___; 141 S Ct at 1311, quoting Miller, 567 US at 483, and Montgomery, 577 US at
190, 211.
35
     Jones, 593 US at ___: 141 S Ct at 1323.



                                               10
III. THE MAJORITY’S PRESUMPTION THAT LWOP IS A DISPROPORTIONATE
     SENTENCE FOR JUVENILE DEFENDANTS IS NOT SUPPORTED BY THE
                        STATUTE OR CASELAW

          The majority declares that there is a presumption that LWOP is a disproportionate

sentence for juveniles.      It justifies the creation of such a presumption on Miller’s

observation that, as a group, juveniles are “less deserving of the most severe

punishments.” 36 But in Skinner, we rejected the very presumption the majority creates

today. In the companion case to Skinner, People v Hyatt, the Court of Appeals had stated,

“While we do not suggest a presumption against the constitutionality of that sentence, we

would be remiss not to note that review of that sentence requires a searching inquiry into

the record with the understanding that, more likely than not, a life-without-parole sentence

imposed on a juvenile is disproportionate.” 37 In Skinner, we rejected this approach,

explaining that “this sounds tantamount to a presumption against life-without-parole

sentences.” 38     We further observed that “neither Miller nor Montgomery imposes a

presumption against life without parole for those juveniles who have been convicted of

first-degree murder on either the trial court or the appellate court.” 39

          The majority contends that Skinner is not binding precedent on this issue,

characterizing as dicta our statement that “neither Miller nor Montgomery imposes a



36
     Miller, 567 US at 471 (quotation marks and citation omitted).
37
  People v Hyatt, 316 Mich App 368, 425-426; 891 NW2d 549 (2016), aff’d in part and
rev’d in part sub nom Skinner, 502 Mich 89.
38
     Skinner, 502 Mich at 128.
39
     Id. at 131.



                                              11
presumption against life without parole for those juveniles who have been convicted of

first-degree murder on either the trial court or the appellate court.” 40 But the majority’s

focus on this statement in Skinner is a red herring. As the majority itself acknowledges,

this statement was accurate with respect to what Miller and Montgomery said. 41 More

significantly, as noted above, Skinner specifically rejected Hyatt’s creation of a

presumption against LWOP for juveniles. 42 Indeed, the dissent in Skinner believed that

Miller and Montgomery require a presumption against LWOP for juveniles and concluded

that our interpretation of MCL 769.25 violated Miller because it did “not allow for such a

presumption.” 43 And in the dissent in People v Masalmani, three members of the majority

in the present case indicated their belief that the lack of a presumption against LWOP in

Miller and Montgomery was an integral part to our rationale in Skinner. 44 Thus, the




40
     Id.
41
  See ante at 18 (acknowledging “that Miller and Montgomery did not patently provide a
presumption against LWOP”).
42
     Skinner, 502 Mich at 128.
43
     Id. at 150 (MCCORMACK, J., dissenting).
44
  See People v Masalmani, 505 Mich 1090, 1092 (2020) (MCCORMACK, C.J., dissenting)
(“This Court avoided the Sixth Amendment issue and held that MCL 769.25 does not
require a trial court to make any additional findings (beyond the offender’s guilt) before
sentencing a juvenile offender to LWOP. Skinner, 502 Mich at 117-119 (opinion of the
Court). That is, there is no judicial fact-finding problem, because there is no fact-finding
requirement. The Court reasoned that such a result is consistent with Miller (and
Montgomery v Louisiana, 577 US 190 (2016)), because those decisions do not impose a
presumption against LWOP for juvenile offenders. Skinner, 502 Mich at 131.”).



                                               12
majority is simply incorrect when it asserts that the presumption it announces today does

not run afoul of Skinner. 45

       It is true, as the majority observes, that Skinner considered what was constitutionally

required and not whether MCL 769.25 created a presumption against LWOP. But MCL

769.25 was in effect when Skinner was decided, and nothing in the language of the statute

indicates that such a presumption exists. Indeed, MCL 769.25(6) contains an express

reference to the Miller factors, but—as already noted—neither Miller nor Montgomery

contain a presumption against LWOP for juvenile offenders. If the Legislature had

intended to create a presumption against LWOP not found in Miller at the time it

incorporated the Miller factors in MCL 769.25, one would think it would have expressly

done so. By conjuring an extrastatutory presumption against LWOP for juveniles as part

of the procedure the Legislature created when it enacted MCL 769.25, the majority violates

the omitted-case canon of statutory interpretation. 46       Apparently, according to the

45
   The majority attempts to distinguish Skinner by noting that Hyatt had imposed a
heightened standard of review on LWOP sentences that were appealed, while contending
that in this case it is simply finding a presumption against LWOP inherent in MCL 769.25.
But the heightened standard of review that Hyatt imposed was inextricably linked with
what the panel in that case believed was also required of trial courts. Prior to stating that
an appellate court was required to conduct a “searching inquiry into the record with the
understanding that, more likely than not, a life-without-parole sentence imposed on a
juvenile is disproportionate,” Hyatt, 316 Mich App 426, the Court stated that “trial courts
must operate with the understanding that, more likely than not, a life-without-parole
sentence is disproportionate for the juvenile offender being sentenced,” id. at 421.
Furthermore, an appellate presumption against LWOP without a corresponding
presumption in the trial court would make no sense. If a presumption were to exist only at
the appellate level, it would be the action of filing an appeal, rather than the sentence to
LWOP itself, that created a presumption that the sentence is unconstitutional.
46
  See Scalia & Garner, Reading Law: The Interpretation of Legal Texts (St. Paul:
Thomson/West, 2012), p 93 (“Nothing is to be added to what the text states or reasonably


                                             13
majority’s contorted logic, while it rejects any notion “that our Legislature intended

anything antithetical to the principles set forth in Miller” when it adopted MCL 769.25,

somehow the majority has discovered an extratextual presumption in the statute not found

in Miller or Montgomery. The majority’s creation of an extrastatutory presumption also

raises serious separation-of-powers concerns. To the extent the presumption essentially

supplements the statute, it is akin to an amendment of the statute, which is clearly beyond

judicial power. 47

       Finally, the mere fact that a trial court is prohibited from imposing an LWOP

sentence unless the prosecution files a motion requesting that sentence does not mean that

there is a presumption against an LWOP sentence once the prosecution has filed the

motion. As discussed below, the requirement that the prosecution must file a motion

requesting an LWOP sentence is only a condition precedent, not evidence of a presumption.

Rather than adopt an extrastatutory presumption against LWOP for juveniles, I would

simply require that the trial court apply the Miller factors as mandated by Miller and MCL

769.25(6).




implies (casus omissus pro omisso habendus est). That is, a matter not covered is to be
treated as not covered.”) (emphasis omitted).
47
   See People v Harris, 499 Mich 332, 356; 885 NW2d 832 (2016) (“It is not our role to
rewrite the law or substitute our own policy judgment in the face of the text of the
statute . . . .”); see also People v Parks, ___ Mich ___, ___; ___ NW2d ___ (CLEMENT, J.,
dissenting); slip op at 14-19.



                                            14
IV. NEITHER PARTY SHOULD BEAR THE BURDEN OF PROOF WITH RESPECT
                TO THE INDIVIDUAL MILLER FACTORS

         The majority does not stop at creating a presumption against LWOP for juveniles.

It also declares that the prosecution has the burden to overcome this presumption by clear

and convincing evidence. Again, no such requirement is found in MCL 769.25, which

raises the same interpretive and separation-of-powers concerns already discussed.

         Although trial courts generally have “broad discretion in imposing a sentence within

a statutory range,” 48 our Legislature has chosen to limit this otherwise broad discretion by

enacting MCL 769.25. Indeed, a trial court has no authority to sentence a juvenile homicide

offender to LWOP if the prosecutor does not file a motion requesting it to do so. 49 It is

only after the prosecutor files such a motion that the trial court has the discretion to sentence

a juvenile to LWOP. This does not mean, however, that the prosecution bears the burden

of proof with respect to the individual Miller factors. As we stated in Skinner, “a trial

court’s decision to impose life without parole after considering the mitigating and

aggravating circumstances is not a factual finding, but a moral judgment.” 50 The Miller

factors are undisputedly mitigating circumstances and, therefore, may weigh against the

imposition of an LWOP sentence. But that determination is within the discretion of the

trial court, not a fact to be proven or disproven by the parties.




48
     United States v Booker, 543 US 220, 233; 125 S Ct 738; 160 L Ed 2d 621 (2005).
49
     MCL 769.25(4).
50
     Skinner, 502 Mich at 116 n 11.



                                               15
           The United States Supreme Court has come to a similar conclusion in the context of

the death penalty. 51 At issue there was a state sentencing procedure that required the jury

to consider aggravating and mitigating circumstances and determine whether the

aggravating circumstances outweighed the mitigating circumstances such that the death

penalty should be imposed. 52 The United States Supreme Court has expressed doubt that

it is “even possible to apply a standard of proof to the mitigating-factor determination” in

a death penalty sentencing proceeding. 53 “Whether mitigation exists . . . is largely a

judgment call . . . .” 54 The Court continued, “It would be possible, of course, to instruct

the jury that the facts establishing mitigating circumstances need only be proved by a

preponderance, leaving the judgment whether those facts are indeed mitigating, and

whether they outweigh the aggravators, to the jury’s discretion without a standard of

proof.” 55 Indeed, this is what the federal government has done in 18 USC 3593(c): “The

burden of establishing the existence of any mitigating factor is on the defendant, and is not

satisfied unless the existence of such a factor is established by a preponderance of the

information.” But our Legislature did not do so in MCL 769.25. MCL 769.25(6) contains

no language regarding a burden and instead imposes an unqualified requirement that the

trial court must consider the Miller factors and exercise its discretion to impose either a

51
     See Kansas v Carr, 577 US 108; 136 S Ct 633; 193 L Ed 2d 535 (2016).
52
     State v Carr, 300 Kan 1, 308; 331 P3d 544 (2014).
53
     Carr, 577 US at 119.
54
     Id.
55
     Id.



                                               16
term-of-years sentence or an LWOP sentence. Therefore, I would conclude that neither

party has the burden of proving to the sentencing court how it should weigh an individual

Miller factor.

       From a practical standpoint, far from being “unworkable,” a no-burden standard

makes good, common sense. The Miller factors are not aggravating factors. 56 Therefore,

a prosecutor who is seeking an LWOP sentence has no incentive to present evidence

regarding the Miller factors. It is the defendant who has the incentive to present mitigating


56
  See Skinner, 502 Mich at 114-116. Because the Miller factors are not aggravating, a no-
burden standard would not be unconstitutional. LaFave, Israel, King & Kerr explain in
their seminal treatise Criminal Procedure:

       If a fact functions as an element of an aggravated offense, [then] the
       defendant has the right to demand proof of its existence beyond a reasonable
       doubt before a jury. If not, and the fact is merely a sentencing factor, proof
       before a judge by a lower standard will suffice. [6 LaFave et al, Criminal
       Procedure (4th ed), § 26.4(h), p 1007.]
Because placing the burden of proving mitigating factors beyond a preponderance of the
evidence in capital cases on the defendant has been found not to violate due process, “due
process would permit legislatures to place upon the defendant the burden of proving
mitigating factors in noncapital cases as well.” Id. at § 26.4(h), p 1010, citing Walton v
Arizona, 497 US 639; 110 S Ct 3047; 111 L Ed 2d 511 (1990). Only a plurality in Walton
agreed that placing the burden of proving mitigating factors on the defendant was
constitutionally permitted. Walton, 497 US at 650-651 (opinion by White, J.). Walton was
overruled on other grounds with respect to its holding, id. at 647-649 (opinion of the Court),
that a judge, rather than a jury, could make a finding of aggravating factors to justify the
imposition of the death penalty. Ring v Arizona, 536 US 584; 122 S Ct 2428; 153 L Ed 2d
556 (2002). But the Court later relied on Walton to uphold Kansas’s statute that placed the
burden of proving mitigating factors on the defendant. Kansas v Marsh, 548 US 163, 169-
173; 126 S Ct 2516; 165 L Ed 2d 429 (2006). In Walton the Arizona legislature had
incorporated the preponderance-of-the-evidence standard directly into its death penalty
statutes, requiring that the defendant prove by that standard the existence of mitigating
circumstances. See Walton, 497 US at 649; Arizona Rev Stat Ann 13-703(C) and (E)
(1989). But, again, MCL 769.25 contains no express burden of proof.



                                             17
evidence. 57 But, again, MCL 769.25(6) requires the trial court to consider the Miller

factors regardless of whether the defendant specifically argues that a given Miller factor

weighs in his favor or not. 58


57
   In Skinner, we observed that “there is language in Montgomery that suggests that the
juvenile offender bears the burden of showing that life without parole is not the appropriate
sentence by introducing mitigating evidence.” Skinner, 502 Mich at 131. To the extent
that this was simply a recognition of the reality that a defendant will have an incentive to
introduce mitigating evidence, I agree with this observation. But to the extent that this
portion of Skinner could be interpreted as imposing a legal burden on a defendant to
introduce mitigating evidence, I would question such an interpretation of Montgomery.
Skinner cited the portion of Montgomery that said that “prisoners . . . must be given the
opportunity to show their crime did not reflect irreparable corruption . . . .” Montgomery,
577 US at 213. But requiring that an opportunity be given to make an argument or
introduce evidence does not shift the burden. For example, a defendant has the right to
present evidence during a trial. Washington v Texas, 388 US 14, 19; 87 S Ct 1920; 18 L
Ed 2d 1019 (1967) (“The right to offer the testimony of witnesses, and to compel their
attendance, if necessary, is in plain terms the right to present a defense, the right to present
the defendant’s version of the facts as well as the prosecution’s to the jury so it may decide
where the truth lies. Just as an accused has the right to confront the prosecution’s witnesses
for the purpose of challenging their testimony, he has the right to present his own witnesses
to establish a defense. This right is a fundamental element of due process of law.”). But
that does not shift the burden of proof at a criminal trial. Likewise, it would be wrong to
conclude that Montgomery’s statement that prisoners must be given the opportunity to
show that their crime does not warrant LWOP places a legal burden on the defendant in a
Miller hearing.
58
   Of course, this entire analysis changes if a presumption against LWOP is imposed. At
that point, the prosecution has an incentive to present evidence rebutting the mitigating
effects of the Miller factors. Thus, the majority’s characterization of a no-burden standard
as “unworkable,” ante at 15, is only true because of its erroneous recognition of a
presumption against LWOP. Instead, if anything is unworkable, it is the majority’s new
framework, which requires the prosecutor to “prove facts and circumstances that rebut the
presumption against LWOP by . . . clear and convincing evidence,” ante at 17, while still
acknowledging, as it must, that neither Miller and Montgomery, on the one hand, nor MCL
769.25, on the other, require a trial court to find a particular fact before it can impose an
LWOP sentence. This will be a riddle wrapped up in an enigma for trial courts to ponder
for years to come.



                                              18
              V. THE TRIAL COURT DID NOT ABUSE ITS DISCRETION

         The abuse-of-discretion standard that we use to review a trial court’s sentencing

decision is a deferential one. 59 “An abuse of discretion occurs when the trial court’s

decision is outside the range of reasonable and principled outcomes.” 60 The trial court in

this case carefully considered and applied each of the Miller factors in a lengthy, written

opinion, finding that all but the defendant’s home and family environment favored

sentencing defendant to LWOP.         Notably, the Court of Appeals concluded that the

sentencing judge did not abuse her discretion even under the heightened scrutiny required

by the now-overruled opinion in Hyatt, which held that imposition of an LWOP sentence

on a juvenile offender required appellate courts to view such “sentence[s] as inherently

suspect.” 61 Applying the abuse-of-discretion standard we announced in Skinner, I believe

it was well within the range of principled outcomes for the trial court to sentence defendant

to LWOP. 62



59
     See Skinner, 502 Mich at 135-136.
60
     Pirgu v United Servs Auto Ass’n, 499 Mich 269, 274; 884 NW2d 257 (2016).
61
     Hyatt, 316 Mich App 368.
62
   Although the majority does not directly address the trial court’s application of the Miller
factors, the concurrence levels a number of criticisms against the trial court’s original
application of the Miller factors that I believe should be addressed. With respect to the
first factor, chronological age and its hallmark features, the concurrence correctly notes
that a juvenile does not need to be the same age as the individuals in Miller in order to
benefit from Miller and that proximity to the age of 18 can affect the extent of mitigation
this factor supports. But the trial court in this case never implied that a defendant needs to
be the same age as the individuals in Miller to benefit from that decision. Instead, the trial
court did precisely what the concurrence indicates is permissible—it found “that
defendant’s chronological age and its hallmark features do not significantly mitigate


                                             19
                                   VI. CONCLUSION

       The breadth of the majority’s holding in this case is breathtaking. The majority first

contrives a presumption against LWOP for juveniles. In doing so, the majority deviates

from prior cases declining to recognize such a presumption and ignores the intent of the

Legislature. The majority then goes even further, requiring the prosecution to rebut this

presumption by clear and convincing evidence, which raises similar interpretive and

separation-of-powers concerns.




defendant’s culpability.” In other words, it relied on defendant’s proximity to the age of
18 to determine the extent of mitigation.

        Regarding the third factor, the circumstances of the offense, the concurrence
contends that the trial court did not reconcile how defendant and his codefendant could
both be the “truly ‘rare juvenile’ ” discussed in Miller when it was only Masalmani who
actually killed the victim. But nothing in Miller indicates that the trial court needed to
make such a reconciliation on the record, and the circumstances of the offense are just one
factor for a trial court to consider in fashioning a sentence. In any event, it is not hard for
me to see how a trial judge could conclude that two individuals who participated in the
brutal abduction and murder of a random victim are both incorrigible and incapable of
reform despite playing different roles in the events that led to the murder.

       Finally, with respect to the fifth factor, the possibility of rehabilitation, the
concurrence implies that trial courts should avoid finding that a Miller factor is mitigating
while also relying on that factor to discount the mitigation of another Miller factor. See
ante at 9-10. What Miller ultimately requires is for trial courts “to take into account how
children are different, and how those differences counsel against irrevocably sentencing
them to a lifetime in prison.” Miller, 567 US at 480. Nothing in Miller indicates that the
factors announced there were intended to be compartmentalized such that consideration of
one factor cannot reduce the mitigating effect of another factor. Rather, the factors are
merely a way to ensure that trial courts “take into account the differences among defendants
and crimes.” Id. at 480 n 8. Sometimes the presence of one mitigating factor may lead a
trial court to conclude that the defendant’s possibility of rehabilitation is minimal.
Acknowledging this does not run afoul of Miller. On the contrary, it adheres to Miller’s
requirement for individualized sentencing. See id. at 475.



                                              20
         This opinion is a brazen attempt by the majority to operationalize its policy

preference and “sincere hope that . . . juvenile LWOP remains relatively rare.” 63 But lost

in its quixotic vision of juvenile offenders is any recognition of the enormous cost the Court

imposes on the victim’s family and friends by once again requiring them to relive this tragic

crime at yet another resentencing. Nor do we offer any hope for closure some 13 years

after this heinous crime was committed because the trial judge will again attempt to fashion

a sentence in search of the ever-elusive blessing of today’s majority.

         Rather than changing how trial courts sentence juveniles facing LWOP, I would

remand this case to the Court of Appeals for it to address the issue it did not address on

direct appeal—whether defendant’s sentence violates the Eighth Amendment and Const

1963, art 1, § 16—but I would otherwise affirm the Court of Appeals. For these reasons, I

respectfully dissent.


                                                         David F. Viviano
                                                         Brian K. Zahra
                                                         Elizabeth T. Clement




63
     Ante at 20.


                                             21